(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                           MARYLAND v. KING

     CERTIORARI TO THE COURT OF APPEALS OF MARYLAND

     No. 12–207.      Argued February 26, 2013—Decided June 3, 2013
After his 2009 arrest on first- and second-degree assault charges, re-
  spondent King was processed through a Wicomico County, Maryland,
  facility, where booking personnel used a cheek swab to take a DNA
  sample pursuant to the Maryland DNA Collection Act (Act). The
  swab was matched to an unsolved 2003 rape, and King was charged
  with that crime. He moved to suppress the DNA match, arguing that
  the Act violated the Fourth Amendment, but the Circuit Court Judge
  found the law constitutional. King was convicted of rape. The Mary-
  land Court of Appeals set aside the conviction, finding unconstitu-
  tional the portions of the Act authorizing DNA collection from felony
  arrestees.
Held: When officers make an arrest supported by probable cause to hold
 for a serious offense and bring the suspect to the station to be de-
 tained in custody, taking and analyzing a cheek swab of the ar-
 restee’s DNA is, like fingerprinting and photographing, a legitimate
 police booking procedure that is reasonable under the Fourth
 Amendment. Pp. 3–28.
    (a) DNA testing may “significantly improve both the criminal jus-
 tice system and police investigative practices,” District Attorney’s Of-
 fice for Third Judicial Dist. v. Osborne, 557 U. S. 52, 55, by making it
 “possible to determine whether a biological tissue matches a suspect
 with near certainty,” id., at 62. Maryland’s Act authorizes law en-
 forcement authorities to collect DNA samples from, as relevant here,
 persons charged with violent crimes, including first-degree assault.
 A sample may not be added to a database before an individual is ar-
 raigned, and it must be destroyed if, e.g., he is not convicted. Only
 identity information may be added to the database. Here, the officer
 collected a DNA sample using the common “buccal swab” procedure,
 which is quick and painless, requires no “surgical intrusio[n] beneath
2                           MARYLAND v. KING

                                   Syllabus

    the skin,” Winston v. Lee, 470 U. S. 753, 760, and poses no threat to
    the arrestee’s “health or safety,” id., at 763. Respondent’s identifica-
    tion as the rapist resulted in part through the operation of the Com-
    bined DNA Index System (CODIS), which connects DNA laboratories
    at the local, state, and national level, and which standardizes the
    points of comparison, i.e., loci, used in DNA analysis. Pp. 3–7.
       (b) The framework for deciding the issue presented is well estab-
    lished. Using a buccal swab inside a person’s cheek to obtain a DNA
    sample is a search under the Fourth Amendment. And the fact that
    the intrusion is negligible is of central relevance to determining
    whether the search is reasonable, “the ultimate measure of the con-
    stitutionality of a governmental search,” Vernonia School Dist. 47J v.
    Acton, 515 U. S. 646, 652. Because the need for a warrant is greatly
    diminished here, where the arrestee was already in valid police cus-
    tody for a serious offense supported by probable cause, the search is
    analyzed by reference to “reasonableness, not individualized suspi-
    cion,” Samson v. California, 547 U. S. 843, 855, n. 4, and reasonable-
    ness is determined by weighing “the promotion of legitimate govern-
    mental interests” against “the degree to which [the search] intrudes
    upon an individual’s privacy,” Wyoming v. Houghton, 526 U. S. 295,
    300. Pp. 7–10.
       (c) In this balance of reasonableness, great weight is given to both
    the significant government interest at stake in the identification of
    arrestees and DNA identification’s unmatched potential to serve that
    interest. Pp. 10–23.
          (1) The Act serves a well-established, legitimate government in-
    terest: the need of law enforcement officers in a safe and accurate
    way to process and identify persons and possessions taken into cus-
    tody. “[P]robable cause provides legal justification for arresting a
    [suspect], and for a brief period of detention to take the administra-
    tive steps incident to arrest,” Gerstein v. Pugh, 420 U. S. 103, 113–
    114; and the “validity of the search of a person incident to a lawful
    arrest” is settled, United States v. Robinson, 414 U. S. 218, 224. In-
    dividual suspicion is not necessary. The “routine administrative pro-
    cedure[s] at a police station house incident to booking and jailing the
    suspect” have different origins and different constitutional justifica-
    tions than, say, the search of a place not incident to arrest, Illinois v.
    Lafayette, 462 U. S. 640, 643, which depends on the “fair probability
    that contraband or evidence of a crime will be found in a particular
    place,” Illinois v. Gates, 462 U. S. 213, 238. And when probable cause
    exists to remove an individual from the normal channels of society
    and hold him in legal custody, DNA identification plays a critical role
    in serving those interests. First, the government has an interest in
    properly identifying “who has been arrested and who is being tried.”
                   Cite as: 569 U. S. ____ (2013)                     3

                              Syllabus

Hiibel v. Sixth Judicial Dist. Court of Nev., Humboldt Cty., 542 U. S.
177, 191. Criminal history is critical to officers who are processing a
suspect for detention. They already seek identity information
through routine and accepted means: comparing booking photo-
graphs to sketch artists’ depictions, showing mugshots to potential
witnesses, and comparing fingerprints against electronic databases of
known criminals and unsolved crimes. The only difference between
DNA analysis and fingerprint databases is the unparalleled accuracy
DNA provides. DNA is another metric of identification used to con-
nect the arrestee with his or her public persona, as reflected in rec-
ords of his or her actions that are available to the police. Second, of-
ficers must ensure that the custody of an arrestee does not create
inordinate “risks for facility staff, for the existing detainee popula-
tion, and for a new detainee.” Florence v. Board of Chosen Freehold-
ers of County of Burlington, 566 U. S. ___, ___. DNA allows officers to
know the type of person being detained. Third, “the Government has
a substantial interest in ensuring that persons accused of crimes are
available for trials.” Bell v. Wolfish, 441 U. S. 520, 534. An arrestee
may be more inclined to flee if he thinks that continued contact with
the criminal justice system may expose another serious offense.
Fourth, an arrestee’s past conduct is essential to assessing the dan-
ger he poses to the public, which will inform a court’s bail determina-
tion. Knowing that the defendant is wanted for a previous violent
crime based on DNA identification may be especially probative in this
regard. Finally, in the interests of justice, identifying an arrestee as
the perpetrator of some heinous crime may have the salutary effect of
freeing a person wrongfully imprisoned. Pp. 10–18.
     (2) DNA identification is an important advance in the techniques
long used by law enforcement to serve legitimate police concerns. Po-
lice routinely have used scientific advancements as standard proce-
dures for identifying arrestees. Fingerprinting, perhaps the most di-
rect historical analogue to DNA technology, has, from its advent,
been viewed as a natural part of “the administrative steps incident to
arrest.” County of Riverside v. McLaughlin, 500 U. S. 44, 58. How-
ever, DNA identification is far superior. The additional intrusion up-
on the arrestee’s privacy beyond that associated with fingerprinting
is not significant, and DNA identification is markedly more accurate.
It may not be as fast as fingerprinting, but rapid fingerprint analysis
is itself of recent vintage, and the question of how long it takes to
process identifying information goes to the efficacy of the search for
its purpose of prompt identification, not the constitutionality of the
search. Rapid technical advances are also reducing DNA processing
times. Pp. 18–23.
   (d) The government interest is not outweighed by respondent’s pri-
4                          MARYLAND v. KING

                                  Syllabus

    vacy interests. Pp. 23–28.
         (1) By comparison to the substantial government interest and the
    unique effectiveness of DNA identification, the intrusion of a cheek
    swab to obtain a DNA sample is minimal. Reasonableness must be
    considered in the context of an individual’s legitimate privacy expec-
    tations, which necessarily diminish when he is taken into police cus-
    tody. Bell, supra, at 557. Such searches thus differ from the so-
    called special needs searches of, e.g., otherwise law-abiding motorists
    at checkpoints. See Indianapolis v. Edmond, 531 U. S. 32. The rea-
    sonableness inquiry considers two other circumstances in which par-
    ticularized suspicion is not categorically required: “diminished expec-
    tations of privacy [and a] minimal intrusion.” Illinois v. McArthur,
    531 U. S. 326, 330. An invasive surgery may raise privacy concerns
    weighty enough for the search to require a warrant, notwithstanding
    the arrestee’s diminished privacy expectations, but a buccal swab,
    which involves a brief and minimal intrusion with “virtually no risk,
    trauma, or pain,” Schmerber v. California, 384 U. S. 757, 771, does
    not increase the indignity already attendant to normal incidents of
    arrest. Pp. 23–26.
         (2) The processing of respondent’s DNA sample’s CODIS loci also
    did not intrude on his privacy in a way that would make his DNA
    identification unconstitutional. Those loci came from noncoding DNA
    parts that do not reveal an arrestee’s genetic traits and are unlikely
    to reveal any private medical information. Even if they could provide
    such information, they are not in fact tested for that end. Finally, the
    Act provides statutory protections to guard against such invasions of
    privacy. Pp. 26–28.
425 Md. 550, 42 A. 3d 549, reversed.

   KENNEDY, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, BREYER, and ALITO, JJ., joined. SCALIA, J., filed a
dissenting opinion, in which GINSBURG, SOTOMAYOR, and KAGAN, JJ.,
joined.
                       Cite as: 569 U. S. ____ (2013)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 12–207
                                  _________________


 MARYLAND, PETITIONER v. ALONZO JAY KING, JR.
  ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

                     MARYLAND

                                [June 3, 2013]


   JUSTICE KENNEDY delivered the opinion of the Court.
   In 2003 a man concealing his face and armed with a gun
broke into a woman’s home in Salisbury, Maryland. He
raped her. The police were unable to identify or appre­
hend the assailant based on any detailed description or
other evidence they then had, but they did obtain from the
victim a sample of the perpetrator’s DNA.
   In 2009 Alonzo King was arrested in Wicomico County,
Maryland, and charged with first- and second-degree
assault for menacing a group of people with a shotgun. As
part of a routine booking procedure for serious offenses,
his DNA sample was taken by applying a cotton swab or
filter paper—known as a buccal swab—to the inside of his
cheeks. The DNA was found to match the DNA taken
from the Salisbury rape victim. King was tried and con­
victed for the rape. Additional DNA samples were taken
from him and used in the rape trial, but there seems to be
no doubt that it was the DNA from the cheek sample
taken at the time he was booked in 2009 that led to his
first having been linked to the rape and charged with its
commission.
   The Court of Appeals of Maryland, on review of King’s
2                   MARYLAND v. KING

                    Opinion of the Court

rape conviction, ruled that the DNA taken when King was
booked for the 2009 charge was an unlawful seizure be­
cause obtaining and using the cheek swab was an unrea­
sonable search of the person. It set the rape conviction
aside. This Court granted certiorari and now reverses the
judgment of the Maryland court.
                             I
   When King was arrested on April 10, 2009, for menac­
ing a group of people with a shotgun and charged in state
court with both first- and second-degree assault, he was
processed for detention in custody at the Wicomico County
Central Booking facility. Booking personnel used a cheek
swab to take the DNA sample from him pursuant to provi­
sions of the Maryland DNA Collection Act (or Act).
   On July 13, 2009, King’s DNA record was uploaded to
the Maryland DNA database, and three weeks later, on
August 4, 2009, his DNA profile was matched to the DNA
sample collected in the unsolved 2003 rape case. Once the
DNA was matched to King, detectives presented the foren­
sic evidence to a grand jury, which indicted him for the
rape. Detectives obtained a search warrant and took a
second sample of DNA from King, which again matched
the evidence from the rape. He moved to suppress the
DNA match on the grounds that Maryland’s DNA collec­
tion law violated the Fourth Amendment. The Circuit
Court Judge upheld the statute as constitutional. King
pleaded not guilty to the rape charges but was convicted
and sentenced to life in prison without the possibility of
parole.
   In a divided opinion, the Maryland Court of Appeals
struck down the portions of the Act authorizing collection
of DNA from felony arrestees as unconstitutional. The
majority concluded that a DNA swab was an unreasonable
search in violation of the Fourth Amendment because
King’s “expectation of privacy is greater than the State’s
                 Cite as: 569 U. S. ____ (2013)            3

                     Opinion of the Court

purported interest in using King’s DNA to identify him.”
425 Md. 550, 561, 42 A. 3d 549, 556 (2012). In reach-
ing that conclusion the Maryland Court relied on the deci­
sions of various other courts that have concluded that
DNA identification of arrestees is impermissible. See, e.g.,
People v. Buza, 129 Cal. Rptr. 3d 753 (App. 2011) (offi­
cially depublished); Mario W. v. Kaipio, 228 Ariz. 207,
265 P. 3d 389 (App. 2011).
   Both federal and state courts have reached differing
conclusions as to whether the Fourth Amendment prohib­
its the collection and analysis of a DNA sample from
persons arrested, but not yet convicted, on felony charges.
This Court granted certiorari, 568 U. S. ___ (2012), to
address the question. King is the respondent here.
                              II
   The advent of DNA technology is one of the most signifi­
cant scientific advancements of our era. The full potential
for use of genetic markers in medicine and science is still
being explored, but the utility of DNA identification in the
criminal justice system is already undisputed. Since the
first use of forensic DNA analysis to catch a rapist and
murderer in England in 1986, see J. Butler, Fundamentals
of Forensic DNA Typing 5 (2009) (hereinafter Butler), law
enforcement, the defense bar, and the courts have
acknowledged DNA testing’s “unparalleled ability both to
exonerate the wrongly convicted and to identify the guilty.
It has the potential to significantly improve both the
criminal justice system and police investigative practices.”
District Attorney’s Office for Third Judicial Dist. v. Os-
borne, 557 U. S. 52, 55 (2009).
                             A
   The current standard for forensic DNA testing relies on
an analysis of the chromosomes located within the nucleus
of all human cells. “The DNA material in chromosomes is
4                    MARYLAND v. KING

                     Opinion of the Court

composed of ‘coding’ and ‘noncoding’ regions. The coding
regions are known as genes and contain the information
necessary for a cell to make proteins. . . . Non-protein­
coding regions . . . are not related directly to making pro­
teins, [and] have been referred to as ‘junk’ DNA.” Butler
25. The adjective “junk” may mislead the layperson, for
in fact this is the DNA region used with near certainty to
identify a person. The term apparently is intended to
indicate that this particular noncoding region, while use­
ful and even dispositive for purposes like identity, does not
show more far-reaching and complex characteristics like
genetic traits.
   Many of the patterns found in DNA are shared among
all people, so forensic analysis focuses on “repeated DNA
sequences scattered throughout the human genome,”
known as “short tandem repeats” (STRs). Id., at 147–148.
The alternative possibilities for the size and frequency of
these STRs at any given point along a strand of DNA are
known as “alleles,” id., at 25; and multiple alleles are
analyzed in order to ensure that a DNA profile matches
only one individual. Future refinements may improve pres-
ent technology, but even now STR analysis makes it
 “possible to determine whether a biological tissue match­
es a suspect with near certainty.” Osborne, supra, at 62.
   The Act authorizes Maryland law enforcement author­
ities to collect DNA samples from “an individual who is
charged with . . . a crime of violence or an attempt to
commit a crime of violence; or . . . burglary or an attempt
to commit burglary.” Md. Pub. Saf. Code Ann. §2–
504(a)(3)(i) (Lexis 2011). Maryland law defines a crime of
violence to include murder, rape, first-degree assault,
kidnaping, arson, sexual assault, and a variety of other
serious crimes. Md. Crim. Law Code Ann. §14–101 (Lexis
2012). Once taken, a DNA sample may not be processed
or placed in a database before the individual is arraigned
(unless the individual consents). Md. Pub. Saf. Code Ann.
                  Cite as: 569 U. S. ____ (2013)            5

                      Opinion of the Court

§2–504(d)(1) (Lexis 2011). It is at this point that a judicial
officer ensures that there is probable cause to detain the
arrestee on a qualifying serious offense. If “all qualifying
criminal charges are determined to be unsupported by
probable cause . . . the DNA sample shall be immediately
destroyed.” §2–504(d)(2)(i). DNA samples are also de­
stroyed if “a criminal action begun against the individual
. . . does not result in a conviction,” “the conviction is
finally reversed or vacated and no new trial is permitted,”
or “the individual is granted an unconditional pardon.”
§2–511(a)(1).
    The Act also limits the information added to a DNA
database and how it may be used. Specifically, “[o]nly
DNA records that directly relate to the identification of
individuals shall be collected and stored.” §2–505(b)(1).
No purpose other than identification is permissible: “A
person may not willfully test a DNA sample for infor­
mation that does not relate to the identification of indi­
viduals as specified in this subtitle.” §2–512(c). Tests for
familial matches are also prohibited. See §2–506(d) (“A
person may not perform a search of the statewide DNA
data base for the purpose of identification of an offender
in connection with a crime for which the offender may be
a biological relative of the individual from whom the DNA
sample was acquired”). The officers involved in taking
and analyzing respondent’s DNA sample complied with
the Act in all respects.
    Respondent’s DNA was collected in this case using a
common procedure known as a “buccal swab.” “Buccal cell
collection involves wiping a small piece of filter paper or a
cotton swab similar to a Q-tip against the inside cheek of
an individual’s mouth to collect some skin cells.” Butler
86. The procedure is quick and painless. The swab touches
inside an arrestee’s mouth, but it requires no “surgical
intrusio[n] beneath the skin,” Winston v. Lee, 470 U. S.
753, 760 (1985), and it poses no “threa[t] to the health or
6                     MARYLAND v. KING

                       Opinion of the Court

safety” of arrestees, id., at 763.
                             B
   Respondent’s identification as the rapist resulted in part
through the operation of a national project to standardize
collection and storage of DNA profiles. Authorized by
Congress and supervised by the Federal Bureau of Inves­
tigation, the Combined DNA Index System (CODIS) con­
nects DNA laboratories at the local, state, and national
level. Since its authorization in 1994, the CODIS system
has grown to include all 50 States and a number of federal
agencies. CODIS collects DNA profiles provided by local
laboratories taken from arrestees, convicted offenders, and
forensic evidence found at crime scenes. To participate
in CODIS, a local laboratory must sign a memorandum of
understanding agreeing to adhere to quality standards
and submit to audits to evaluate compliance with the
federal standards for scientifically rigorous DNA testing.
Butler 270.
   One of the most significant aspects of CODIS is the
standardization of the points of comparison in DNA analy­
sis. The CODIS database is based on 13 loci at which
the STR alleles are noted and compared. These loci make
possible extreme accuracy in matching individual samples,
with a “random match probability of approximately 1 in
100 trillion (assuming unrelated individuals).” Ibid. The
CODIS loci are from the non-protein coding junk regions
of DNA, and “are not known to have any association
with a genetic disease or any other genetic predisposition.
Thus, the information in the database is only useful for
human identity testing.” Id., at 279. STR information
is recorded only as a “string of numbers”; and the DNA
identification is accompanied only by information denoting
the laboratory and the analyst responsible for the submis­
sion. Id., at 270. In short, CODIS sets uniform national
standards for DNA matching and then facilitates connec­
                 Cite as: 569 U. S. ____ (2013)           7

                     Opinion of the Court

tions between local law enforcement agencies who can
share more specific information about matched STR
profiles.
   All 50 States require the collection of DNA from felony
convicts, and respondent does not dispute the validity of
that practice. See Brief for Respondent 48. Twenty-eight
States and the Federal Government have adopted laws
similar to the Maryland Act authorizing the collection of
DNA from some or all arrestees. See Brief for State of
California et al. as Amici Curiae 4, n. 1 (States Brief)
(collecting state statutes). Although those statutes vary
in their particulars, such as what charges require a DNA
sample, their similarity means that this case implicates
more than the specific Maryland law. At issue is a stand­
ard, expanding technology already in widespread use
throughout the Nation.
                             III

                              A

   Although the DNA swab procedure used here presents a
question the Court has not yet addressed, the framework
for deciding the issue is well established. The Fourth
Amendment, binding on the States by the Fourteenth
Amendment, provides that “[t]he right of the people to
be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be
violated.” It can be agreed that using a buccal swab on the
inner tissues of a person’s cheek in order to obtain DNA
samples is a search. Virtually any “intrusio[n] into the
human body,” Schmerber v. California, 384 U. S. 757, 770
(1966), will work an invasion of “ ‘cherished personal secu­
rity’ that is subject to constitutional scrutiny,” Cupp v.
Murphy, 412 U. S. 291, 295 (1973) (quoting Terry v. Ohio,
392 U. S. 1, 24–25 (1968)). The Court has applied the
Fourth Amendment to police efforts to draw blood, see
Schmerber, supra; Missouri v. McNeely, 569 U. S. ___
8                   MARYLAND v. KING

                     Opinion of the Court

(2013), scraping an arrestee’s fingernails to obtain trace
evidence, see Cupp, supra, and even to “a breathalyzer
test, which generally requires the production of alveolar
or ‘deep lung’ breath for chemical analysis,” Skinner v.
Railway Labor Executives’ Assn., 489 U. S. 602, 616
(1989).
   A buccal swab is a far more gentle process than a veni­
puncture to draw blood. It involves but a light touch on
the inside of the cheek; and although it can be deemed
a search within the body of the arrestee, it requires no
“surgical intrusions beneath the skin.” Winston, 470 U. S.,
at 760. The fact than an intrusion is negligible is of cen­
tral relevance to determining reasonableness, although it
is still a search as the law defines that term.
                              B
   To say that the Fourth Amendment applies here is the
beginning point, not the end of the analysis. “[T]he Fourth
Amendment’s proper function is to constrain, not against
all intrusions as such, but against intrusions which are
not justified in the circumstances, or which are made in an
improper manner.” Schmerber, supra, at 768. “As the text
of the Fourth Amendment indicates, the ultimate measure
of the constitutionality of a governmental search is ‘rea­
sonableness.’ ” Vernonia School Dist. 47J v. Acton, 515
U. S. 646, 652 (1995). In giving content to the inquiry
whether an intrusion is reasonable, the Court has pre­
ferred “some quantum of individualized suspicion . . . [as]
a prerequisite to a constitutional search or seizure. But
the Fourth Amendment imposes no irreducible require­
ment of such suspicion.” United States v. Martinez-Fuerte,
428 U. S. 543, 560–561 (1976) (citation and footnote
omitted).
   In some circumstances, such as “[w]hen faced with
special law enforcement needs, diminished expectations of
privacy, minimal intrusions, or the like, the Court has
                  Cite as: 569 U. S. ____ (2013)            9

                      Opinion of the Court

found that certain general, or individual, circumstances
may render a warrantless search or seizure reasonable.”
Illinois v. McArthur, 531 U. S. 326, 330 (2001). Those
circumstances diminish the need for a warrant, either
because “the public interest is such that neither a warrant
nor probable cause is required,” Maryland v. Buie, 494
U. S. 325, 331 (1990), or because an individual is already
on notice, for instance because of his employment, see
Skinner, supra, or the conditions of his release from gov­
ernment custody, see Samson v. California, 547 U. S. 843
(2006), that some reasonable police intrusion on his pri­
vacy is to be expected. The need for a warrant is perhaps
least when the search involves no discretion that could
properly be limited by the “interpo[lation of] a neutral
magistrate between the citizen and the law enforcement
officer.” Treasury Employees v. Von Raab, 489 U. S. 656,
667 (1989).
   The instant case can be addressed with this background.
The Maryland DNA Collection Act provides that, in order
to obtain a DNA sample, all arrestees charged with seri­
ous crimes must furnish the sample on a buccal swab
applied, as noted, to the inside of the cheeks. The arrestee
is already in valid police custody for a serious offense
supported by probable cause. The DNA collection is not
subject to the judgment of officers whose perspective
might be “colored by their primary involvement in ‘the
often competitive enterprise of ferreting out crime.’ ” Terry,
supra, at 12 (quoting Johnson v. United States, 333 U. S.
10, 14 (1948)). As noted by this Court in a different
but still instructive context involving blood testing, “[b]oth
the circumstances justifying toxicological testing and the
permissible limits of such intrusions are defined nar-
rowly and specifically in the regulations that authorize
them . . . . Indeed, in light of the standardized nature of
the tests and the minimal discretion vested in those
charged with administering the program, there are virtu­
10                   MARYLAND v. KING

                     Opinion of the Court

ally no facts for a neutral magistrate to evaluate.” Skin-
ner, supra, at 622. Here, the search effected by the buccal
swab of respondent falls within the category of cases
this Court has analyzed by reference to the proposition
that the “touchstone of the Fourth Amendment is reason­
ableness, not individualized suspicion.” Samson, supra, at
855, n. 4.
   Even if a warrant is not required, a search is not beyond
Fourth Amendment scrutiny; for it must be reasonable in
its scope and manner of execution. Urgent government
interests are not a license for indiscriminate police behav­
ior. To say that no warrant is required is merely to
acknowledge that “rather than employing a per se rule of
unreasonableness, we balance the privacy-related and law
enforcement-related concerns to determine if the intrusion
was reasonable.” McArthur, supra, at 331. This applica­
tion of “traditional standards of reasonableness” requires a
court to weigh “the promotion of legitimate governmen­
tal interests” against “the degree to which [the search]
intrudes upon an individual’s privacy.” Wyoming v. Hough-
ton, 526 U. S. 295, 300 (1999). An assessment of reasona­
bleness to determine the lawfulness of requiring this class
of arrestees to provide a DNA sample is central to the
instant case.
                            IV 

                             A

  The legitimate government interest served by the Mary­
land DNA Collection Act is one that is well established:
the need for law enforcement officers in a safe and accu­
rate way to process and identify the persons and posses­
sions they must take into custody. It is beyond dispute
that “probable cause provides legal justification for arrest­
ing a person suspected of crime, and for a brief period of
detention to take the administrative steps incident to
arrest.” Gerstein v. Pugh, 420 U. S. 103, 113–114 (1975).
                 Cite as: 569 U. S. ____ (2013)           11

                     Opinion of the Court

Also uncontested is the “right on the part of the Govern­
ment, always recognized under English and American law,
to search the person of the accused when legally arrested.”
Weeks v. United States, 232 U. S. 383, 392 (1914), over­
ruled on other grounds, Mapp v. Ohio, 367 U. S. 643
(1961). “The validity of the search of a person incident to
a lawful arrest has been regarded as settled from its
first enunciation, and has remained virtually unchallenged.”
United States v. Robinson, 414 U. S. 218, 224 (1973).
Even in that context, the Court has been clear that indi­
vidual suspicion is not necessary, because “[t]he constitu­
tionality of a search incident to an arrest does not depend
on whether there is any indication that the person ar­
rested possesses weapons or evidence. The fact of a lawful
arrest, standing alone, authorizes a search.” Michigan v.
DeFillippo, 443 U. S. 31, 35 (1979).
   The “routine administrative procedure[s] at a police sta­
tion house incident to booking and jailing the suspect”
derive from different origins and have different constitu­
tional justifications than, say, the search of a place, Illi-
nois v. Lafayette, 462 U. S. 640, 643 (1983); for the search
of a place not incident to an arrest depends on the “fair
probability that contraband or evidence of a crime will be
found in a particular place,” Illinois v. Gates, 462 U. S.
213, 238 (1983). The interests are further different when
an individual is formally processed into police custody.
Then “the law is in the act of subjecting the body of the
accused to its physical dominion.” People v. Chiagles, 237
N. Y. 193, 197, 142 N. E. 583, 584 (1923) (Cardozo, J.).
When probable cause exists to remove an individual from
the normal channels of society and hold him in legal cus­
tody, DNA identification plays a critical role in serving
those interests.
   First, “[i]n every criminal case, it is known and must be
known who has been arrested and who is being tried.”
Hiibel v. Sixth Judicial Dist. Court of Nev., Humboldt
12                   MARYLAND v. KING

                      Opinion of the Court

Cty., 542 U. S. 177, 191 (2004). An individual’s identity is
more than just his name or Social Security number, and
the government’s interest in identification goes beyond
ensuring that the proper name is typed on the indictment.
Identity has never been considered limited to the name on
the arrestee’s birth certificate. In fact, a name is of little
value compared to the real interest in identification at
stake when an individual is brought into custody. “It is
a well recognized aspect of criminal conduct that the per­
petrator will take unusual steps to conceal not only his
conduct, but also his identity. Disguises used while com­
mitting a crime may be supplemented or replaced by
changed names, and even changed physical features.”
Jones v. Murray, 962 F. 2d 302, 307 (CA4 1992). An “ar­
restee may be carrying a false ID or lie about his identity,”
and “criminal history records . . . can be inaccurate or
incomplete.” Florence v. Board of Chosen Freeholders of
County of Burlington, 566 U. S. ___, ___ (2012) (slip op.,
at 16).
   A suspect’s criminal history is a critical part of his iden­
tity that officers should know when processing him for
detention. It is a common occurrence that “[p]eople de­
tained for minor offenses can turn out to be the most
devious and dangerous criminals. Hours after the Okla­
homa City bombing, Timothy McVeigh was stopped by a
state trooper who noticed he was driving without a license
plate. Police stopped serial killer Joel Rifkin for the same
reason. One of the terrorists involved in the September 11
attacks was stopped and ticketed for speeding just two
days before hijacking Flight 93.” Id., at ___ (slip op., at
14) (citations omitted). Police already seek this crucial
identifying information. They use routine and accepted
means as varied as comparing the suspect’s booking pho­
tograph to sketch artists’ depictions of persons of interest,
showing his mugshot to potential witnesses, and of course
making a computerized comparison of the arrestee’s fin­
                 Cite as: 569 U. S. ____ (2013)           13

                     Opinion of the Court

gerprints against electronic databases of known criminals
and unsolved crimes. In this respect the only difference
between DNA analysis and the accepted use of fingerprint
databases is the unparalleled accuracy DNA provides.
   The task of identification necessarily entails searching
public and police records based on the identifying infor­
mation provided by the arrestee to see what is already
known about him. The DNA collected from arrestees is
an irrefutable identification of the person from whom it
was taken. Like a fingerprint, the 13 CODIS loci are not
themselves evidence of any particular crime, in the way
that a drug test can by itself be evidence of illegal narcot­
ics use. A DNA profile is useful to the police because it
gives them a form of identification to search the records
already in their valid possession. In this respect the use of
DNA for identification is no different than matching an
arrestee’s face to a wanted poster of a previously unidenti­
fied suspect; or matching tattoos to known gang symbols
to reveal a criminal affiliation; or matching the arrestee’s
fingerprints to those recovered from a crime scene. See
Tr. of Oral Arg. 19. DNA is another metric of identifica­
tion used to connect the arrestee with his or her public
persona, as reflected in records of his or her actions that
are available to the police. Those records may be linked to
the arrestee by a variety of relevant forms of identifica­
tion, including name, alias, date and time of previous
convictions and the name then used, photograph, Social
Security number, or CODIS profile. These data, found in
official records, are checked as a routine matter to produce
a more comprehensive record of the suspect’s complete
identity. Finding occurrences of the arrestee’s CODIS
profile in outstanding cases is consistent with this com­
mon practice. It uses a different form of identification
than a name or fingerprint, but its function is the same.
   Second, law enforcement officers bear a responsibility
for ensuring that the custody of an arrestee does not cre­
14                   MARYLAND v. KING

                     Opinion of the Court

ate inordinate “risks for facility staff, for the existing
detainee population, and for a new detainee.” Florence,
supra, at ___ (slip op., at 10). DNA identification can
provide untainted information to those charged with de­
taining suspects and detaining the property of any felon.
For these purposes officers must know the type of person
whom they are detaining, and DNA allows them to make
critical choices about how to proceed.
     “Knowledge of identity may inform an officer that a
     suspect is wanted for another offense, or has a record
     of violence or mental disorder. On the other hand,
     knowing identity may help clear a suspect and al­
     low the police to concentrate their efforts elsewhere.
     Identity may prove particularly important in [certain
     cases, such as] where the police are investigating
     what appears to be a domestic assault. Officers called
     to investigate domestic disputes need to know whom
     they are dealing with in order to assess the situation,
     the threat to their own safety, and possible danger to
     the potential victim.” Hiibel, supra, at 186.
Recognizing that a name alone cannot address this inter­
est in identity, the Court has approved, for example, “a
visual inspection for certain tattoos and other signs of
gang affiliation as part of the intake process,” because
“[t]he identification and isolation of gang members before
they are admitted protects everyone.” Florence, supra, at
___ (slip op., at 11).
   Third, looking forward to future stages of criminal
prosecution, “the Government has a substantial interest in
ensuring that persons accused of crimes are available for
trials.” Bell v. Wolfish, 441 U. S. 520, 534 (1979). A per­
son who is arrested for one offense but knows that he has
yet to answer for some past crime may be more inclined to
flee the instant charges, lest continued contact with the
criminal justice system expose one or more other serious
                 Cite as: 569 U. S. ____ (2013)          15

                     Opinion of the Court

offenses. For example, a defendant who had committed a
prior sexual assault might be inclined to flee on a burglary
charge, knowing that in every State a DNA sample would
be taken from him after his conviction on the burglary
charge that would tie him to the more serious charge of
rape. In addition to subverting the administration of
justice with respect to the crime of arrest, this ties back
to the interest in safety; for a detainee who absconds
from custody presents a risk to law enforcement officers,
other detainees, victims of previous crimes, witnesses, and
society at large.
   Fourth, an arrestee’s past conduct is essential to an
assessment of the danger he poses to the public, and this
will inform a court’s determination whether the individual
should be released on bail. “The government’s interest in
preventing crime by arrestees is both legitimate and com­
pelling.” United States v. Salerno, 481 U. S. 739, 749
(1987). DNA identification of a suspect in a violent crime
provides critical information to the police and judicial
officials in making a determination of the arrestee’s future
dangerousness. This inquiry always has entailed some
scrutiny beyond the name on the defendant’s driver’s
license. For example, Maryland law requires a judge to
take into account not only “the nature and circumstances
of the offense charged” but also “the defendant’s family
ties, employment status and history, financial resources,
reputation, character and mental condition, length of res­
idence in the community.” 1 Md. Rules 4–216(f)(1)(A),
(C) (2013). Knowing that the defendant is wanted for a
previous violent crime based on DNA identification is
especially probative of the court’s consideration of “the
danger of the defendant to the alleged victim, another
person, or the community.”        Rule 4–216(f)(1)(G); see
also 18 U. S. C. §3142 (2006 ed. and Supp. V) (similar
requirements).
   This interest is not speculative. In considering laws to
16                  MARYLAND v. KING

                     Opinion of the Court

require collecting DNA from arrestees, government agen­
cies around the Nation found evidence of numerous
cases in which felony arrestees would have been identified
as violent through DNA identification matching them
to previous crimes but who later committed additional
crimes because such identification was not used to detain
them. See Denver’s Study on Preventable Crimes (2009)
(three examples), online at http://www.denverda.org/DNA_
Documents / Denver%27s%20Preventable%20Crimes%20
Study.pdf (all Internet materials as visited May 31,
2013, and available in Clerk of Court’s case file); Chi­
cago’s Study on Preventable Crimes (2005) (five exam-
ples), online at http://www.denverda.org/DNA_Documents/
Arrestee_Database / Chicago%20Preventable%20Crimes-
Final.pdf; Maryland Study on Preventable Crimes (2008)
(three examples), online at http://www.denverda.org/DNA_
Documents/MarylandDNAarresteestudy.pdf.
   Present capabilities make it possible to complete a DNA
identification that provides information essential to de­
termining whether a detained suspect can be released
pending trial. See, e.g., States Brief 18, n. 10 (“DNA iden­
tification database samples have been processed in as few
as two days in California, although around 30 days has
been average”). Regardless of when the initial bail deci­
sion is made, release is not appropriate until a further
determination is made as to the person’s identity in the
sense not only of what his birth certificate states but also
what other records and data disclose to give that identity
more meaning in the whole context of who the person
really is. And even when release is permitted, the back­
ground identity of the suspect is necessary for determining
what conditions must be met before release is allowed. If
release is authorized, it may take time for the conditions
to be met, and so the time before actual release can be
substantial. For example, in the federal system, defend­
ants released conditionally are detained on average for
                  Cite as: 569 U. S. ____ (2013)            17

                      Opinion of the Court

112 days; those released on unsecured bond for 37 days;
on personal recognizance for 36 days; and on other finan­
cial conditions for 27 days. See Dept. of Justice, Bureau of
Justice Statistics, Compendium of Federal Justice Statis­
tics 45 (NCJ–213476, Dec. 2006) online at http://bjs.gov/
content/pub/pdf/cfjs04.pdf. During this entire period, ad­
ditional and supplemental data establishing more about
the person’s identity and background can provide critical
information relevant to the conditions of release and
whether to revisit an initial release determination. The
facts of this case are illustrative. Though the record is not
clear, if some thought were being given to releasing the
respondent on bail on the gun charge, a release that would
take weeks or months in any event, when the DNA report
linked him to the prior rape, it would be relevant to the
conditions of his release. The same would be true with a
supplemental fingerprint report.
    Even if an arrestee is released on bail, development of
DNA identification revealing the defendant’s unknown
violent past can and should lead to the revocation of his
conditional release. See 18 U. S. C. §3145(a) (providing for
revocation of release); see also States Brief 11–12 (discuss­
ing examples where bail and diversion determinations
were reversed after DNA identified the arrestee’s vio­
lent history). Pretrial release of a person charged with a
dangerous crime is a most serious responsibility. It is reason­
able in all respects for the State to use an accepted data­
base to determine if an arrestee is the object of suspicion
in other serious crimes, suspicion that may provide a
strong incentive for the arrestee to escape and flee.
    Finally, in the interests of justice, the identification of
an arrestee as the perpetrator of some heinous crime may
have the salutary effect of freeing a person wrongfully
imprisoned for the same offense. “[P]rompt [DNA] testing
. . . would speed up apprehension of criminals before they
commit additional crimes, and prevent the grotesque
18                   MARYLAND v. KING

                      Opinion of the Court

detention of . . . innocent people.” J. Dwyer, P. Neufeld, &
B. Scheck, Actual Innocence 245 (2000).
   Because proper processing of arrestees is so important
and has consequences for every stage of the criminal
process, the Court has recognized that the “governmen-
tal interests underlying a station-house search of the ar­
restee’s person and possessions may in some circumstances
be even greater than those supporting a search imme­
diately following arrest.” Lafayette, 462 U. S., at 645.
Thus, the Court has been reluctant to circumscribe the
authority of the police to conduct reasonable booking
searches. For example, “[t]he standards traditionally
governing a search incident to lawful arrest are not . . .
commuted to the stricter Terry standards.” Robinson,
414 U. S., at 234. Nor are these interests in identifica-
tion served only by a search of the arrestee himself.
“[I]nspection of an arrestee’s personal property may assist
the police in ascertaining or verifying his identity.” Lafa-
yette, supra, at 646. And though the Fifth Amendment’s
protection against self-incrimination is not, as a general
rule, governed by a reasonableness standard, the Court
has held that “questions . . . reasonably related to the
police’s administrative concerns . . . fall outside the protec­
tions of Miranda [v. Arizona, 384 U. S. 436 (1966)] and the
answers thereto need not be suppressed.” Pennsylvania v.
Muniz, 496 U. S. 582, 601–602 (1990).
                            B
  DNA identification represents an important advance
in the techniques used by law enforcement to serve le­
gitimate police concerns for as long as there have been
arrests, concerns the courts have acknowledged and ap­
proved for more than a century.        Law enforcement
agencies routinely have used scientific advancements in
their standard procedures for the identification of ar­
restees. “Police had been using photography to capture
                  Cite as: 569 U. S. ____ (2013)            19

                      Opinion of the Court

the faces of criminals almost since its invention.” S. Cole,
Suspect Identities 20 (2001). Courts did not dispute that
practice, concluding that a “sheriff in making an arrest for
a felony on a warrant has the right to exercise a discretion
. . . , [if] he should deem it necessary to the safe-keeping of
a prisoner, and to prevent his escape, or to enable him the
more readily to retake the prisoner if he should escape, to
take his photograph.” State ex rel. Bruns v. Clausmier,
154 Ind. 599, 601, 603, 57 N. E. 541, 542 (1900). By the
time that it had become “the daily practice of the police
officers and detectives of crime to use photographic pic­
tures for the discovery and identification of criminals,” the
courts likewise had come to the conclusion that “it would
be [a] matter of regret to have its use unduly restricted
upon any fanciful theory or constitutional privilege.”
Shaffer v. United States, 24 App. D. C. 417, 426 (1904).
    Beginning in 1887, some police adopted more exacting
means to identify arrestees, using the system of precise
physical measurements pioneered by the French anthro­
pologist Alphonse Bertillon. Bertillon identification con­
sisted of 10 measurements of the arrestee’s body, along
with a “scientific analysis of the features of the face and
an exact anatomical localization of the various scars,
marks, &c., of the body.” Defense of the Bertillon System,
N. Y. Times, Jan. 20, 1896, p. 3. “[W]hen a prisoner was
brought in, his photograph was taken according to the
Bertillon system, and his body measurements were then
made. The measurements were made . . . and noted down
on the back of a card or a blotter, and the photograph of
the prisoner was expected to be placed on the card. This
card, therefore, furnished both the likeness and descrip­
tion of the prisoner, and was placed in the rogues’ gallery,
and copies were sent to various cities where similar rec­
ords were kept.” People ex rel. Jones v. Diehl, 53 App. Div.
645, 646, 65 N. Y. S. 801, 802 (1900). As in the present
case, the point of taking this information about each ar­
20                  MARYLAND v. KING

                     Opinion of the Court

restee was not limited to verifying that the proper name
was on the indictment. These procedures were used to
“facilitate the recapture of escaped prisoners,” to aid “the
investigation of their past records and personal history,”
and “to preserve the means of identification for . . . fu-
ture supervision after discharge.” Hodgeman v. Olsen, 86
Wash. 615, 619, 150 P. 1122, 1124 (1915); see also McGov-
ern v. Van Riper, 137 N. J. Eq. 24, 33–34, 43 A. 2d 514,
519 (Ch. 1945) (“[C]riminal identification is said to have
two main purposes: (1) The identification of the accused as
the person who committed the crime for which he is being
held; and, (2) the identification of the accused as the same
person who has been previously charged with, or convicted
of, other offenses against the criminal law”).
   Perhaps the most direct historical analogue to the DNA
technology used to identify respondent is the familiar
practice of fingerprinting arrestees. From the advent of
this technique, courts had no trouble determining that
fingerprinting was a natural part of “the administrative
steps incident to arrest.” County of Riverside v. McLaugh-
lin, 500 U. S. 44, 58 (1991). In the seminal case of United
States v. Kelly, 55 F. 2d 67 (CA2 1932), Judge Augustus
Hand wrote that routine fingerprinting did not violate the
Fourth Amendment precisely because it fit within the
accepted means of processing an arrestee into custody:
        “Finger printing seems to be no more than an exten­
     sion of methods of identification long used in dealing
     with persons under arrest for real or supposed vio­
     lations of the criminal laws. It is known to be a very
     certain means devised by modern science to reach the
     desired end, and has become especially important in a
     time when increased population and vast aggrega­
     tions of people in urban centers have rendered the no­
     toriety of the individual in the community no longer a
     ready means of identification.
                 Cite as: 569 U. S. ____ (2013)             21

                        Opinion of the Court

        .           .               .             .     .
      “We find no ground in reason or authority for inter­
    fering with a method of identifying persons charged
    with crime which has now become widely known and
    frequently practiced.” Id., at 69–70.
By the middle of the 20th century, it was considered “ele­
mentary that a person in lawful custody may be required
to submit to photographing and fingerprinting as part of
routine identification processes.” Smith v. United States,
324 F. 2d 879, 882 (CADC 1963) (Burger, J.) (citations
omitted).
   DNA identification is an advanced technique superior to
fingerprinting in many ways, so much so that to insist on
fingerprints as the norm would make little sense to either
the forensic expert or a layperson. The additional intru­
sion upon the arrestee’s privacy beyond that associated
with fingerprinting is not significant, see Part V, infra,
and DNA is a markedly more accurate form of identifying
arrestees. A suspect who has changed his facial features
to evade photographic identification or even one who has
undertaken the more arduous task of altering his finger­
prints cannot escape the revealing power of his DNA.
   The respondent’s primary objection to this analogy is
that DNA identification is not as fast as fingerprinting,
and so it should not be considered to be the 21st-century
equivalent. See Tr. of Oral Arg. 53. But rapid analysis of
fingerprints is itself of recent vintage. The FBI’s vaunted
Integrated Automated Fingerprint Identification System
(IAFIS) was only “launched on July 28, 1999. Prior to this
time, the processing of . . . fingerprint submissions was
largely a manual, labor-intensive process, taking weeks or
months to process a single submission.” Federal Bureau of
Investigation, Integrated Automated Fingerprint Identifi­
cation System, online at http://www.fbi.gov/about-us/cjis/
fingerprints_biometrics/iafis/iafis. It was not the advent of
22                  MARYLAND v. KING

                     Opinion of the Court

this technology that rendered fingerprint analysis consti­
tutional in a single moment. The question of how long it
takes to process identifying information obtained from a
valid search goes only to the efficacy of the search for its
purpose of prompt identification, not the constitutionality
of the search. Cf. Ontario v. Quon, 560 U. S. ___, ___
(2010) (slip op., at 15). Given the importance of DNA in
the identification of police records pertaining to arrestees
and the need to refine and confirm that identity for its
important bearing on the decision to continue release on
bail or to impose of new conditions, DNA serves an essen­
tial purpose despite the existence of delays such as the
one that occurred in this case. Even so, the delay in
processing DNA from arrestees is being reduced to a sub­
stantial degree by rapid technical advances. See, e.g., At­
torney General DeWine Announces Significant Drop in DNA
Turnaround Time (Jan. 4, 2013) (DNA processing time
reduced from 125 days in 2010 to 20 days in 2012), online at
http://ohioattorneygeneral.gov/Media/News-Releases/January-
2013/Attorney- General - DeWine -Announces- Significant-
Drop; Gov. Jindal Announces Elimination of DNA
Backlog, DNA Unit Now Operating in Real Time (Nov. 17,
2011) (average DNA report time reduced from a year
or more in 2009 to 20 days in 2011), online at http://
www.gov.state.la.us/index.cfm?md=newsroom&tmp=detail
&articleID=3102. And the FBI has already begun testing
devices that will enable police to process the DNA of ar­
restees within 90 minutes. See Brief for National District
Attorneys Association as Amicus Curiae 20–21; Tr. of Oral
Arg. 17. An assessment and understanding of the reason­
ableness of this minimally invasive search of a person
detained for a serious crime should take account of these
technical advances. Just as fingerprinting was constitu­
tional for generations prior to the introduction of IAFIS,
DNA identification of arrestees is a permissible tool of law
enforcement today. New technology will only further
                  Cite as: 569 U. S. ____ (2013)           23

                      Opinion of the Court

improve its speed and therefore its effectiveness. And, as
noted above, actual release of a serious offender as a rou­
tine matter takes weeks or months in any event. By iden­
tifying not only who the arrestee is but also what other
available records disclose about his past to show who he is,
the police can ensure that they have the proper person
under arrest and that they have made the necessary
arrangements for his custody; and, just as important, they
can also prevent suspicion against or prosecution of the
innocent.
   In sum, there can be little reason to question “the legit­
imate interest of the government in knowing for an abso­
lute certainty the identity of the person arrested, in
knowing whether he is wanted elsewhere, and in ensuring
his identification in the event he flees prosecution.” 3 W.
LaFave, Search and Seizure §5.3(c), p. 216 (5th ed. 2012).
To that end, courts have confirmed that the Fourth
Amendment allows police to take certain routine “admin­
istrative steps incident to arrest—i.e., . . . book[ing], pho­
tograph[ing], and fingerprint[ing].”      McLaughlin, 500
U. S., at 58. DNA identification of arrestees, of the type
approved by the Maryland statute here at issue, is “no
more than an extension of methods of identification long
used in dealing with persons under arrest.” Kelly, 55
F. 2d, at 69. In the balance of reasonableness required by
the Fourth Amendment, therefore, the Court must give
great weight both to the significant government interest at
stake in the identification of arrestees and to the un­
matched potential of DNA identification to serve that
interest.
                           V

                           A

  By comparison to this substantial government interest
and the unique effectiveness of DNA identification, the
intrusion of a cheek swab to obtain a DNA sample is a
24                   MARYLAND v. KING

                     Opinion of the Court

minimal one. True, a significant government interest does
not alone suffice to justify a search. The government
interest must outweigh the degree to which the search in­
vades an individual’s legitimate expectations of privacy.
In considering those expectations in this case, however,
the necessary predicate of a valid arrest for a serious
offense is fundamental. “Although the underlying com­
mand of the Fourth Amendment is always that searches
and seizures be reasonable, what is reasonable depends on
the context within which a search takes place.” New
Jersey v. T. L. O., 469 U. S. 325, 337 (1985). “[T]he legiti­
macy of certain privacy expectations vis-à-vis the State
may depend upon the individual’s legal relationship with
the State.” Vernonia School Dist. 47J, 515 U. S., at 654.
   The reasonableness of any search must be considered
in the context of the person’s legitimate expectations of
privacy. For example, when weighing the invasiveness of
urinalysis of high school athletes, the Court noted that
“[l]egitimate privacy expectations are even less with re­
gard to student athletes. . . . Public school locker rooms,
the usual sites for these activities, are not notable for the
privacy they afford.” Id., at 657. Likewise, the Court
has used a context-specific benchmark inapplicable to the
public at large when “the expectations of privacy of cov­
ered employees are diminished by reason of their participa­
tion in an industry that is regulated pervasively,” Skinner,
489 U. S., at 627, or when “the ‘operational realities of
the workplace’ may render entirely reasonable certain
work-related intrusions by supervisors and co-workers
that might be viewed as unreasonable in other contexts,”
Von Raab, 489 U. S., at 671.
   The expectations of privacy of an individual taken into
police custody “necessarily [are] of a diminished scope.”
Bell, 441 U. S., at 557. “[B]oth the person and the property
in his immediate possession may be searched at the
station house.” United States v. Edwards, 415 U. S. 800,
                  Cite as: 569 U. S. ____ (2013)             25

                      Opinion of the Court

803 (1974). A search of the detainee’s person when he is
booked into custody may “ ‘involve a relatively extensive
exploration,’ ” Robinson, 414 U. S., at 227, including “re­
quir[ing] at least some detainees to lift their genitals or
cough in a squatting position,” Florence, 566 U. S., at ___
(slip op., at 13).
   In this critical respect, the search here at issue differs
from the sort of programmatic searches of either the public
at large or a particular class of regulated but otherwise
law-abiding citizens that the Court has previously labeled
as “ ‘special needs’ ” searches. Chandler v. Miller, 520
U. S. 305, 314 (1997). When the police stop a motorist at
a checkpoint, see Indianapolis v. Edmond, 531 U. S. 32
(2000), or test a political candidate for illegal narcotics, see
Chandler, supra, they intrude upon substantial expecta­
tions of privacy. So the Court has insisted on some pur­
pose other than “to detect evidence of ordinary criminal
wrongdoing” to justify these searches in the absence of
individualized suspicion. Edmond, supra, at 38. Once an
individual has been arrested on probable cause for a dan­
gerous offense that may require detention before trial,
however, his or her expectations of privacy and freedom
from police scrutiny are reduced. DNA identification like
that at issue here thus does not require consideration of
any unique needs that would be required to justify search­
ing the average citizen. The special needs cases, though
in full accord with the result reached here, do not have a
direct bearing on the issues presented in this case, be­
cause unlike the search of a citizen who has not been
suspected of a wrong, a detainee has a reduced expectation
of privacy.
   The reasonableness inquiry here considers two other
circumstances in which the Court has held that particular­
ized suspicion is not categorically required: “diminished
expectations of privacy [and] minimal intrusions.” McAr-
thur, 531 U. S., at 330. This is not to suggest that any
26                  MARYLAND v. KING

                     Opinion of the Court

search is acceptable solely because a person is in custody.
Some searches, such as invasive surgery, see Winston, 470
U. S. 753, or a search of the arrestee’s home, see Chimel v.
California, 395 U. S. 752 (1969), involve either greater
intrusions or higher expectations of privacy than are
present in this case. In those situations, when the Court
must “balance the privacy-related and law enforcement­
related concerns to determine if the intrusion was rea­
sonable,” McArthur, supra, at 331, the privacy-related
concerns are weighty enough that the search may require a
warrant, notwithstanding the diminished expectations of
privacy of the arrestee.
  Here, by contrast to the approved standard procedures
incident to any arrest detailed above, a buccal swab in­
volves an even more brief and still minimal intrusion. A
gentle rub along the inside of the cheek does not break the
skin, and it “involves virtually no risk, trauma, or pain.”
Schmerber, 384 U. S., at 771. “A crucial factor in analyz­
ing the magnitude of the intrusion . . . is the extent to
which the procedure may threaten the safety or health of
the individual,” Winston, supra, at 761, and nothing sug­
gests that a buccal swab poses any physical danger what­
soever. A brief intrusion of an arrestee’s person is subject
to the Fourth Amendment, but a swab of this nature does
not increase the indignity already attendant to normal
incidents of arrest.
                             B
  In addition the processing of respondent’s DNA sam­
ple’s 13 CODIS loci did not intrude on respondent’s privacy
in a way that would make his DNA identification
unconstitutional.
  First, as already noted, the CODIS loci come from non­
coding parts of the DNA that do not reveal the genetic
traits of the arrestee. While science can always progress
further, and those progressions may have Fourth Amend­
                  Cite as: 569 U. S. ____ (2013)           27

                      Opinion of the Court

ment consequences, alleles at the CODIS loci “are not
at present revealing information beyond identification.”
Katsanis & Wagner, Characterization of the Standard and
Recommended CODIS Markers, 58 J. Forensic Sci. S169,
S171 (2013). The argument that the testing at issue in
this case reveals any private medical information at all is
open to dispute.
   And even if non-coding alleles could provide some in­
formation, they are not in fact tested for that end. It is
undisputed that law enforcement officers analyze DNA for
the sole purpose of generating a unique identifying num­
ber against which future samples may be matched. This
parallels a similar safeguard based on actual practice in
the school drug-testing context, where the Court deemed it
“significant that the tests at issue here look only for drugs,
and not for whether the student is, for example, epileptic,
pregnant, or diabetic.” Vernonia School Dist. 47J, 515
U. S., at 658. If in the future police analyze samples to
determine, for instance, an arrestee’s predisposition for a
particular disease or other hereditary factors not relevant
to identity, that case would present additional privacy
concerns not present here.
   Finally, the Act provides statutory protections that
guard against further invasion of privacy. As noted above,
the Act requires that “[o]nly DNA records that directly
relate to the identification of individuals shall be collected
and stored.” Md. Pub. Saf. Code Ann. §2–505(b)(1). No
purpose other than identification is permissible: “A person
may not willfully test a DNA sample for information that
does not relate to the identification of individuals as speci­
fied in this subtitle.” §2–512(c). This Court has noted
often that “a ‘statutory or regulatory duty to avoid unwar­
ranted disclosures’ generally allays . . . privacy concerns.”
NASA v. Nelson, 562 U. S. ___, ___ (2011) (slip op., at 20)
(quoting Whalen v. Roe, 429 U. S. 589, 605 (1977)). The
Court need not speculate about the risks posed “by a
28                   MARYLAND v. KING

                      Opinion of the Court

system that did not contain comparable security provi­
sions.” Id., at 606. In light of the scientific and statutory
safeguards, once respondent’s DNA was lawfully collected
the STR analysis of respondent’s DNA pursuant to CODIS
procedures did not amount to a significant invasion of
privacy that would render the DNA identification imper­
missible under the Fourth Amendment.
                         *    *     *
   In light of the context of a valid arrest supported by
probable cause respondent’s expectations of privacy were
not offended by the minor intrusion of a brief swab of his
cheeks. By contrast, that same context of arrest gives rise
to significant state interests in identifying respondent not
only so that the proper name can be attached to his charges
but also so that the criminal justice system can make
informed decisions concerning pretrial custody. Upon
these considerations the Court concludes that DNA identi­
fication of arrestees is a reasonable search that can be
considered part of a routine booking procedure. When
officers make an arrest supported by probable cause to
hold for a serious offense and they bring the suspect to the
station to be detained in custody, taking and analyzing a
cheek swab of the arrestee’s DNA is, like fingerprinting
and photographing, a legitimate police booking procedure
that is reasonable under the Fourth Amendment.
   The judgment of the Court of Appeals of Maryland is
reversed.
                                              It is so ordered.
                 Cite as: 569 U. S. ____ (2013)            1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–207
                         _________________


 MARYLAND, PETITIONER v. ALONZO JAY KING, JR.
   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

                      MARYLAND

                        [June 3, 2013]


  JUSTICE SCALIA, with whom JUSTICE GINSBURG,
JUSTICE SOTOMAYOR, and JUSTICE KAGAN join, dissenting.
  The Fourth Amendment forbids searching a person for
evidence of a crime when there is no basis for believing the
person is guilty of the crime or is in possession of incrimi-
nating evidence. That prohibition is categorical and with-
out exception; it lies at the very heart of the Fourth
Amendment. Whenever this Court has allowed a suspi-
cionless search, it has insisted upon a justifying motive
apart from the investigation of crime.
  It is obvious that no such noninvestigative motive exists
in this case. The Court’s assertion that DNA is being
taken, not to solve crimes, but to identify those in the
State’s custody, taxes the credulity of the credulous. And
the Court’s comparison of Maryland’s DNA searches to
other techniques, such as fingerprinting, can seem apt
only to those who know no more than today’s opinion
has chosen to tell them about how those DNA searches
actually work.
                             I

                             A

  At the time of the Founding, Americans despised the
British use of so-called “general warrants”—warrants not
grounded upon a sworn oath of a specific infraction by a
particular individual, and thus not limited in scope and
2                    MARYLAND v. KING

                     SCALIA, J., dissenting

application. The first Virginia Constitution declared that
“general warrants, whereby any officer or messenger may
be commanded to search suspected places without evi-
dence of a fact committed,” or to search a person “whose
offence is not particularly described and supported by
evidence,” “are grievous and oppressive, and ought not be
granted.” Va. Declaration of Rights §10 (1776), in 1 B.
Schwartz, The Bill of Rights: A Documentary History 234,
235 (1971). The Maryland Declaration of Rights similarly
provided that general warrants were “illegal.” Md. Decla-
ration of Rights §XXIII (1776), in id., at 280, 282.
   In the ratification debates, Antifederalists sarcastically
predicted that the general, suspicionless warrant would be
among the Constitution’s “blessings.” Blessings of the New
Government, Independent Gazetteer, Oct. 6, 1787, in 13
Documentary History of the Ratification of the Constitu-
tion 345 (J. Kaminski & G. Saladino eds. 1981). “Brutus”
of New York asked why the Federal Constitution con-
tained no provision like Maryland’s, Brutus II, N. Y. Jour-
nal, Nov. 1, 1787, in id., at 524, and Patrick Henry warned
that the new Federal Constitution would expose the citi-
zenry to searches and seizures “in the most arbitrary
manner, without any evidence or reason.” 3 Debates on
the Federal Constitution 588 (J. Elliot 2d ed. 1854).
   Madison’s draft of what became the Fourth Amendment
answered these charges by providing that the “rights of
the people to be secured in their persons . . . from all un-
reasonable searches and seizures, shall not be violated by
warrants issued without probable cause . . . or not particu-
larly describing the places to be searched.” 1 Annals of
Cong. 434–435 (1789). As ratified, the Fourth Amend-
ment’s Warrant Clause forbids a warrant to “issue” except
“upon probable cause,” and requires that it be “particula[r]”
(which is to say, individualized) to “the place to be
searched, and the persons or things to be seized.” And we
have held that, even when a warrant is not constitution-
                 Cite as: 569 U. S. ____ (2013)            3

                     SCALIA, J., dissenting

ally necessary, the Fourth Amendment’s general prohibition
of “unreasonable” searches imports the same requirement
of individualized suspicion. See Chandler v. Miller, 520
U. S. 305, 308 (1997).
    Although there is a “closely guarded category of consti-
tutionally permissible suspicionless searches,” id., at 309,
that has never included searches designed to serve “the
normal need for law enforcement,” Skinner v. Railway
Labor Executives’ Assn., 489 U. S. 602, 619 (1989) (inter-
nal quotation marks omitted). Even the common name for
suspicionless searches—“special needs” searches—itself
reflects that they must be justified, always, by concerns
“other than crime detection.” Chandler, supra, at 313–
314. We have approved random drug tests of railroad
employees, yes—but only because the Government’s need
to “regulat[e] the conduct of railroad employees to ensure
safety” is distinct from “normal law enforcement.” Skin-
ner, supra, at 620. So too we have approved suspicionless
searches in public schools—but only because there the
government acts in furtherance of its “responsibilities . . .
as guardian and tutor of children entrusted to its care.”
Vernonia School Dist. 47J v. Acton, 515 U. S. 646, 665
(1995).
    So while the Court is correct to note (ante, at 8–9) that
there are instances in which we have permitted searches
without individualized suspicion, “[i]n none of these cases
. . . did we indicate approval of a [search] whose primary
purpose was to detect evidence of ordinary criminal
wrongdoing.” Indianapolis v. Edmond, 531 U. S. 32, 38
(2000). That limitation is crucial. It is only when a gov-
ernmental purpose aside from crime-solving is at stake
that we engage in the free-form “reasonableness” inquiry
that the Court indulges at length today. To put it another
way, both the legitimacy of the Court’s method and the
correctness of its outcome hinge entirely on the truth of a
single proposition: that the primary purpose of these DNA
4                    MARYLAND v. KING

                     SCALIA, J., dissenting

searches is something other than simply discovering evi-
dence of criminal wrongdoing. As I detail below, that
proposition is wrong.
                                B
  The Court alludes at several points (see ante, at 11, 25)
to the fact that King was an arrestee, and arrestees may
be validly searched incident to their arrest. But the Court
does not really rest on this principle, and for good reason:
The objects of a search incident to arrest must be either (1)
weapons or evidence that might easily be destroyed, or (2)
evidence relevant to the crime of arrest. See Arizona v.
Gant, 556 U. S. 332, 343–344 (2009); Thornton v. United
States, 541 U. S. 615, 632 (2004) (SCALIA, J., concurring in
judgment). Neither is the object of the search at issue
here.
  The Court hastens to clarify that it does not mean to
approve invasive surgery on arrestees or warrantless
searches of their homes. Ante, at 25. That the Court feels
the need to disclaim these consequences is as damning a
criticism of its suspicionless-search regime as any I can
muster. And the Court’s attempt to distinguish those
hypothetical searches from this real one is unconvincing.
We are told that the “privacy-related concerns” in the
search of a home “are weighty enough that the search may
require a warrant, notwithstanding the diminished expec-
tations of privacy of the arrestee.” Ante, at 26. But why
are the “privacy-related concerns” not also “weighty” when
an intrusion into the body is at stake? (The Fourth
Amendment lists “persons” first among the entities pro-
tected against unreasonable searches and seizures.) And
could the police engage, without any suspicion of wrongdo-
ing, in a “brief and . . . minimal” intrusion into the home of
an arrestee—perhaps just peeking around the curtilage a
bit? See ante, at 26. Obviously not.
  At any rate, all this discussion is beside the point. No
                      Cite as: 569 U. S. ____ (2013)                      5

                          SCALIA, J., dissenting

matter the degree of invasiveness, suspicionless searches
are never allowed if their principal end is ordinary crime-
solving. A search incident to arrest either serves other
ends (such as officer safety, in a search for weapons) or
is not suspicionless (as when there is reason to believe
the arrestee possesses evidence relevant to the crime of
arrest).
   Sensing (correctly) that it needs more, the Court elabo-
rates at length the ways that the search here served the
special purpose of “identifying” King.1 But that seems to
me quite wrong—unless what one means by “identifying”
someone is “searching for evidence that he has committed
crimes unrelated to the crime of his arrest.” At points the
Court does appear to use “identifying” in that peculiar
sense—claiming, for example, that knowing “an arrestee’s
past conduct is essential to an assessment of the danger
he poses.” Ante, at 15. If identifying someone means
finding out what unsolved crimes he has committed, then
identification is indistinguishable from the ordinary law-
enforcement aims that have never been thought to justify
a suspicionless search. Searching every lawfully stopped
car, for example, might turn up information about un-
solved crimes the driver had committed, but no one would
say that such a search was aimed at “identifying” him, and


——————
  1 The Court’s insistence (ante, at 25) that our special-needs cases “do
not have a direct bearing on the issues presented in this case” is per-
plexing. Why spill so much ink on the special need of identification if a
special need is not required? Why not just come out and say that any
suspicionless search of an arrestee is allowed if it will be useful to solve
crimes? The Court does not say that because most Members of the
Court do not believe it. So whatever the Court’s major premise—the
opinion does not really contain what you would call a rule of decision—
the minor premise is “this search was used to identify King.” The
incorrectness of that minor premise will therefore suffice to demon-
strate the error in the Court’s result.
6                   MARYLAND v. KING

                     SCALIA, J., dissenting

no court would hold such a search lawful. I will therefore
assume that the Court means that the DNA search at
issue here was useful to “identify” King in the normal
sense of that word—in the sense that would identify the
author of Introduction to the Principles of Morals and
Legislation as Jeremy Bentham.
                              1
   The portion of the Court’s opinion that explains the
identification rationale is strangely silent on the actual
workings of the DNA search at issue here. To know those
facts is to be instantly disabused of the notion that what
happened had anything to do with identifying King.
   King was arrested on April 10, 2009, on charges unre-
lated to the case before us. That same day, April 10, the
police searched him and seized the DNA evidence at issue
here. What happened next? Reading the Court’s opinion,
particularly its insistence that the search was necessary to
know “who [had] been arrested,” ante, at 11, one might
guess that King’s DNA was swiftly processed and his
identity thereby confirmed—perhaps against some master
database of known DNA profiles, as is done for finger-
prints. After all, was not the suspicionless search here
crucial to avoid “inordinate risks for facility staff” or to
“existing detainee population,” ante, at 14? Surely, then—
surely—the State of Maryland got cracking on those grave
risks immediately, by rushing to identify King with his
DNA as soon as possible.
   Nothing could be further from the truth. Maryland
officials did not even begin the process of testing King’s
DNA that day. Or, actually, the next day. Or the day
after that. And that was for a simple reason: Maryland
law forbids them to do so. A “DNA sample collected from
an individual charged with a crime . . . may not be tested
or placed in the statewide DNA data base system prior to
the first scheduled arraignment date.” Md. Pub. Saf. Code
                 Cite as: 569 U. S. ____ (2013)            7

                     SCALIA, J., dissenting

Ann. §2–504(d)(1) (Lexis 2011) (emphasis added). And
King’s first appearance in court was not until three days
after his arrest. (I suspect, though, that they did not wait
three days to ask his name or take his fingerprints.)
  This places in a rather different light the Court’s solemn
declaration that the search here was necessary so that
King could be identified at “every stage of the criminal
process.” Ante, at 18. I hope that the Maryland officials
who read the Court’s opinion do not take it seriously.
Acting on the Court’s misperception of Maryland law could
lead to jail time. See Md. Pub. Saf. Code Ann. §2–512(c)–(e)
(punishing by up to five years’ imprisonment anyone who
obtains or tests DNA information except as provided by
statute). Does the Court really believe that Maryland
did not know whom it was arraigning? The Court’s re-
sponse is to imagine that release on bail could take so long
that the DNA results are returned in time, or perhaps that
bail could be revoked if the DNA test turned up incrimi-
nating information. Ante, at 16–17. That is no answer at
all. If the purpose of this Act is to assess “whether [King]
should be released on bail,” ante, at 15, why would it
possibly forbid the DNA testing process to begin until King
was arraigned? Why would Maryland resign itself to
simply hoping that the bail decision will drag out long
enough that the “identification” can succeed before the
arrestee is released? The truth, known to Maryland and
increasingly to the reader: this search had nothing to do
with establishing King’s identity.
  It gets worse. King’s DNA sample was not received by
the Maryland State Police’s Forensic Sciences Division
until April 23, 2009—two weeks after his arrest. It sat in
that office, ripening in a storage area, until the custodians
got around to mailing it to a lab for testing on June 25,
2009—two months after it was received, and nearly three
since King’s arrest. After it was mailed, the data from the
lab tests were not available for several more weeks, until
8                   MARYLAND v. KING

                     SCALIA, J., dissenting

July 13, 2009, which is when the test results were entered
into Maryland’s DNA database, together with information
identifying the person from whom the sample was taken.
Meanwhile, bail had been set, King had engaged in dis-
covery, and he had requested a speedy trial—presumably
not a trial of John Doe. It was not until August 4, 2009—
four months after King’s arrest—that the forwarded sam-
ple transmitted (without identifying information) from the
Maryland DNA database to the Federal Bureau of Investi-
gation’s national database was matched with a sample
taken from the scene of an unrelated crime years earlier.
   A more specific description of exactly what happened at
this point illustrates why, by definition, King could
not have been identified by this match. The FBI’s
DNA database (known as CODIS) consists of two distinct
collections. FBI, CODIS and NDIS Fact Sheet, http://
www.fbi.gov/about-us/lab/codis/codis-and-ndis-fact-sheet
(all Internet materials as visited May 31, 2013, and avail-
able in Clerk of Court’s case file). One of them, the one to
which King’s DNA was submitted, consists of DNA sam-
ples taken from known convicts or arrestees. I will refer
to this as the “Convict and Arrestee Collection.” The other
collection consists of samples taken from crime scenes; I
will refer to this as the “Unsolved Crimes Collection.” The
Convict and Arrestee Collection stores “no names or other
personal identifiers of the offenders, arrestees, or detain-
ees.” Ibid. Rather, it contains only the DNA profile itself,
the name of the agency that submitted it, the laboratory
personnel who analyzed it, and an identification number
for the specimen. Ibid. This is because the submitting
state laboratories are expected already to know the identi-
ties of the convicts and arrestees from whom samples are
taken. (And, of course, they do.)
   Moreover, the CODIS system works by checking to see
whether any of the samples in the Unsolved Crimes Col-
lection match any of the samples in the Convict and Ar-
                     Cite as: 569 U. S. ____ (2013)                   9

                         SCALIA, J., dissenting

restee Collection. Ibid. That is sensible, if what one
wants to do is solve those cold cases, but note what it
requires: that the identity of the people whose DNA has
been entered in the Convict and Arrestee Collection al-
ready be known.2 If one wanted to identify someone in
custody using his DNA, the logical thing to do would be to
compare that DNA against the Convict and Arrestee
Collection: to search, in other words, the collection that
could be used (by checking back with the submitting
state agency) to identify people, rather than the collection
of evidence from unsolved crimes, whose perpetrators are
by definition unknown. But that is not what was done.
And that is because this search had nothing to do with
identification.
  In fact, if anything was “identified” at the moment that
the DNA database returned a match, it was not King—his
identity was already known. (The docket for the original
criminal charges lists his full name, his race, his sex, his
height, his weight, his date of birth, and his address.)
Rather, what the August 4 match “identified” was the
previously-taken sample from the earlier crime. That
sample was genuinely mysterious to Maryland; the State
knew that it had probably been left by the victim’s attack-
er, but nothing else. King was not identified by his associ-
ation with the sample; rather, the sample was identified
by its association with King. The Court effectively de-
stroys its own “identification” theory when it acknowledges
that the object of this search was “to see what [was] al-
ready known about [King].” King was who he was, and

——————
  2 By the way, this procedure has nothing to do with exonerating the

wrongfully convicted, as the Court soothingly promises. See ante, at 17.
The FBI CODIS database includes DNA from unsolved crimes. I know
of no indication (and the Court cites none) that it also includes DNA
from all—or even any—crimes whose perpetrators have already been
convicted.
10                  MARYLAND v. KING

                     SCALIA, J., dissenting

volumes of his biography could not make him any more or
any less King. No minimally competent speaker of Eng-
lish would say, upon noticing a known arrestee’s similarity
“to a wanted poster of a previously unidentified suspect,”
ante, at 13, that the arrestee had thereby been identified.
It was the previously unidentified suspect who had been
identified—just as, here, it was the previously unidentified
rapist.
                               2
   That taking DNA samples from arrestees has nothing to
do with identifying them is confirmed not just by actual
practice (which the Court ignores) but by the enabling
statute itself (which the Court also ignores). The Mary-
land Act at issue has a section helpfully entitled “Purpose
of collecting and testing DNA samples.” Md. Pub. Saf.
Code Ann. §2–505. (One would expect such a section to
play a somewhat larger role in the Court’s analysis of the
Act’s purpose—which is to say, at least some role.) That
provision lists five purposes for which DNA samples may
be tested. By this point, it will not surprise the reader to
learn that the Court’s imagined purpose is not among
them.
   Instead, the law provides that DNA samples are collected
and tested, as a matter of Maryland law, “as part of an
official investigation into a crime.” §2–505(a)(2). (Or, as
our suspicionless-search cases would put it: for ordinary
law-enforcement purposes.) That is certainly how every-
one has always understood the Maryland Act until today.
The Governor of Maryland, in commenting on our deci-
sion to hear this case, said that he was glad, because
“[a]llowing law enforcement to collect DNA samples . . . is
absolutely critical to our efforts to continue driving down
crime,” and “bolsters our efforts to resolve open investiga-
tions and bring them to a resolution.” Marbella, Supreme
Court Will Review Md. DNA Law, Baltimore Sun, Nov. 10,
                  Cite as: 569 U. S. ____ (2013)            11

                      SCALIA, J., dissenting

2012, pp. 1, 14. The attorney general of Maryland re-
marked that he “look[ed] forward to the opportunity to
defend this important crime-fighting tool,” and praised the
DNA database for helping to “bring to justice violent
perpetrators.” Ibid. Even this Court’s order staying the
decision below states that the statute “provides a valuable
tool for investigating unsolved crimes and thereby helping
to remove violent offenders from the general population”—
with, unsurprisingly, no mention of identity. 567 U. S.
___, ___ (2012) (ROBERTS, C. J., in chambers) (slip op.,
at 3).
   More devastating still for the Court’s “identification”
theory, the statute does enumerate two instances in which
a DNA sample may be tested for the purpose of identifica-
tion: “to help identify human remains,” §2–505(a)(3) (em-
phasis added), and “to help identify missing individuals,”
§2–505(a)(4) (emphasis added). No mention of identifying
arrestees. Inclusio unius est exclusio alterius. And note
again that Maryland forbids using DNA records “for any
purposes other than those specified”—it is actually a crime
to do so. §2–505(b)(2).
   The Maryland regulations implementing the Act con-
firm what is now monotonously obvious: These DNA
searches have nothing to do with identification. For ex-
ample, if someone is arrested and law enforcement deter-
mines that “a convicted offender Statewide DNA Data
Base sample already exists” for that arrestee, “the agency
is not required to obtain a new sample.” Code of Md.
Regs., tit. 29, §05.01.04(B)(4) (2011). But how could the
State know if an arrestee has already had his DNA sample
collected, if the point of the sample is to identify who he is?
Of course, if the DNA sample is instead taken in order to
investigate crimes, this restriction makes perfect sense:
Having previously placed an identified someone’s DNA on
file to check against available crime-scene evidence, there
is no sense in going to the expense of taking a new sample.
12                    MARYLAND v. KING

                      SCALIA, J., dissenting

Maryland’s regulations further require that the “individ-
ual collecting a sample . . . verify the identity of the indi-
vidual from whom a sample is taken by name and,
if applicable, State identification (SID) number.”
§05.01.04(K). (But how?) And after the sample is taken, it
continues to be identified by the individual’s name, finger-
prints, etc., see §05.01.07(B)—rather than (as the Court
believes) being used to identify individuals.                See
§05.01.07(B)(2) (“Records and specimen information shall
be identified by . . . [the] [n]ame of the donor” (emphasis
added)).
  So, to review: DNA testing does not even begin until
after arraignment and bail decisions are already made.
The samples sit in storage for months, and take weeks to
test. When they are tested, they are checked against the
Unsolved Crimes Collection—rather than the Convict and
Arrestee Collection, which could be used to identify them.
The Act forbids the Court’s purpose (identification), but
prescribes as its purpose what our suspicionless-search
cases forbid (“official investigation into a crime”). Against
all of that, it is safe to say that if the Court’s identification
theory is not wrong, there is no such thing as error.
                             II
  The Court also attempts to bolster its identification
theory with a series of inapposite analogies. See ante, at
18–23.
  Is not taking DNA samples the same, asks the Court, as
taking a person’s photograph? No—because that is not a
Fourth Amendment search at all. It does not involve a
physical intrusion onto the person, see Florida v.
Jardines, 569 U. S. 1, ___ (2013) (slip op., at 3), and we
have never held that merely taking a person’s photograph
invades any recognized “expectation of privacy,” see Katz
v. United States, 389 U. S. 347 (1967). Thus, it is unsur-
prising that the cases the Court cites as authorizing photo-
                    Cite as: 569 U. S. ____ (2013)                  13

                         SCALIA, J., dissenting

taking do not even mention the Fourth Amendment. See
State ex rel. Bruns v. Clausmier, 154 Ind. 599, 57 N. E.
541 (1900) (libel), Shaffer v. United States, 24 App. D. C.
417 (1904) (Fifth Amendment privilege against self-
incrimination).
   But is not the practice of DNA searches, the Court asks,
the same as taking “Bertillon” measurements—noting an
arrestee’s height, shoe size, and so on, on the back of a
photograph? No, because that system was not, in the
ordinary case, used to solve unsolved crimes. It is possi-
ble, I suppose, to imagine situations in which such meas-
urements might be useful to generate leads. (If witnesses
described a very tall burglar, all the “tall man” cards could
then be pulled.) But the obvious primary purpose of such
measurements, as the Court’s description of them makes
clear, was to verify that, for example, the person arrested
today is the same person that was arrested a year ago.
Which is to say, Bertillon measurements were actually
used as a system of identification, and drew their primary
usefulness from that task.3
   It is on the fingerprinting of arrestees, however, that the
Court relies most heavily. Ante, at 20–23. The Court does
not actually say whether it believes that taking a person’s
fingerprints is a Fourth Amendment search, and our cases
provide no ready answer to that question. Even assuming
so, however, law enforcement’s post-arrest use of finger-
prints could not be more different from its post-arrest
use of DNA. Fingerprints of arrestees are taken primarily
to identify them (though that process sometimes solves

——————
  3 Puzzlingly, the Court’s discussion of photography and Bertillon

measurements repeatedly cites state cases (such as Clausmier) that
were decided before the Fourth Amendment was held to be applicable
to the States. See Wolf v. Colorado, 338 U. S. 25 (1949); Mapp v. Ohio,
367 U. S. 643 (1961). Why the Court believes them relevant to the
meaning of that Amendment is therefore something of a mystery.
14                     MARYLAND v. KING

                        SCALIA, J., dissenting

crimes); the DNA of arrestees is taken to solve crimes
(and nothing else). Contrast CODIS, the FBI’s nationwide
DNA database, with IAFIS, the FBI’s Integrated
Automated Fingerprint Identification System. See FBI,
Integrated Automated Fingerprint Identification System,
http://www.fbi.gov/about-us/cjis/fingerprints_biometrics/iafis/iafis
(hereinafter IAFIS).

       Fingerprints                       DNA Samples
The “average response            DNA analysis can take
time for an electronic           months—far too long to be
criminal fingerprint             useful for identifying someone.
submission is about 27
minutes.” IAFIS.

IAFIS includes detailed          CODIS contains “[n]o names
identification information,      or other personal identifiers of
including “criminal histo-       the offenders, arrestees, or
ries; mug shots; scars and       detainees.” See CODIS and
tattoo photos; physical          NDIS Fact Sheet.
characteristics like
height, weight, and hair
and eye color.”

“Latent prints” recovered        The entire point of the DNA
from crime scenes are not        database is to check crime
systematically compared          scene evidence against the
against the database of          profiles of arrestees and
known fingerprints, since        convicts as they come in.
that requires further
forensic work.4

——————
  4 See,e.g., FBI, Privacy Impact Assessment: Integrated Automated
Fingerprint Identification System (IAFIS)/Next Generation Identifica-
tion (NGI) Repository for Individuals of Special Concern (RISC),
                      Cite as: 569 U. S. ____ (2013)                    15

                          SCALIA, J., dissenting

   The Court asserts that the taking of fingerprints was
“constitutional for generations prior to the introduction” of
the FBI’s rapid computer-matching system. Ante, at 22.
This bold statement is bereft of citation to authority
because there is none for it. The “great expansion in finger-
printing came before the modern era of Fourth Amend-
ment jurisprudence,” and so we were never asked to decide
the legitimacy of the practice. United States v. Kincade,
379 F. 3d 813, 874 (CA9 2004) (Kozinski, J., dissenting).
As fingerprint databases expanded from convicted
criminals, to arrestees, to civil servants, to immigrants,
to everyone with a driver’s license, Americans simply
“became accustomed to having our fingerprints on file
in some government database.” Ibid. But it is wrong
to suggest that this was uncontroversial at the time, or
that this Court blessed universal fingerprinting for
“generations” before it was possible to use it effectively for
identification.
   The Court also assures us that “the delay in processing
DNA from arrestees is being reduced to a substantial
degree by rapid technical advances.” Ante, at 22. The
idea, presumably, is that the snail’s pace in this case is
atypical, so that DNA is now readily usable for identifica-
tion. The Court’s proof, however, is nothing but a pair of
press releases—each of which turns out to undercut this
argument. We learn in them that reductions in backlog
have enabled Ohio and Louisiana crime labs to analyze a
submitted DNA sample in twenty days.5 But that is still
——————
http://www.fbi.gov/foia/privacy-impact-assessments/iafis-ngi-risc (searches
of the “Unsolved Latent File” may “take considerably more time”).
   5 See Attorney General DeWine Announces Significant Drop in

DNA Turnaround Time (Jan. 4, 2013), http://ohioattorneygeneral.gov/
Media/News-Releases/January-2013/Attorney-General-DeWine-Announces-
Significant-Drop; Gov. Jindal Announces Elimination of DNA Backlog
16                     MARYLAND v. KING

                       SCALIA, J., dissenting

longer than the eighteen days that Maryland needed to
analyze King’s sample, once it worked its way through the
State’s labyrinthine bureaucracy. What this illustrates is
that these times do not take into account the many other
sources of delay. So if the Court means to suggest that
Maryland is unusual, that may be right—it may qualify in
this context as a paragon of efficiency. (Indeed, the Gov-
ernor of Maryland was hailing the elimination of that
State’s backlog more than five years ago. See Wheeler,
O’Malley Wants to Expand DNA Testing, Baltimore Sun,
Jan. 11, 2008, p. 5B.) Meanwhile, the Court’s holding
will result in the dumping of a large number of arrestee
samples—many from minor offenders—onto an already over-
burdened system: Nearly one-third of Americans will be
arrested for some offense by age 23. See Brame, Turner,
Paternoster, & Bushway, Cumulative Prevalence of Arrest
From Ages 8 to 23 in a National Sample, 129 Pediatrics 21
(2011).
  The Court also accepts uncritically the Government’s
representation at oral argument that it is developing
devices that will be able to test DNA in mere minutes. At
most, this demonstrates that it may one day be possible to
design a program that uses DNA for a purpose other than
crime-solving—not that Maryland has in fact designed
such a program today. And that is the main point, which
the Court’s discussion of the brave new world of instant
DNA analysis should not obscure. The issue before us is
not whether DNA can some day be used for identification;
nor even whether it can today be used for identification;
but whether it was used for identification here.
  Today, it can fairly be said that fingerprints really are
used to identify people—so well, in fact, that there would

—————— 

(Nov. 17, 2011), http://www.gov.state.la.us/index.cfm?md=newsroom& 

tmp=detail&articleID=3102.

                 Cite as: 569 U. S. ____ (2013)           17

                     SCALIA, J., dissenting

be no need for the expense of a separate, wholly redundant
DNA confirmation of the same information. What DNA
adds—what makes it a valuable weapon in the law-
enforcement arsenal—is the ability to solve unsolved
crimes, by matching old crime-scene evidence against the
profiles of people whose identities are already known.
That is what was going on when King’s DNA was taken,
and we should not disguise the fact. Solving unsolved
crimes is a noble objective, but it occupies a lower place in
the American pantheon of noble objectives than the pro-
tection of our people from suspicionless law-enforcement
searches. The Fourth Amendment must prevail.
                          *    *   *
   The Court disguises the vast (and scary) scope of its
holding by promising a limitation it cannot deliver. The
Court repeatedly says that DNA testing, and entry into a
national DNA registry, will not befall thee and me, dear
reader, but only those arrested for “serious offense[s].”
Ante, at 28; see also ante, at 1, 9, 14, 17, 22, 23, 24 (re-
peatedly limiting the analysis to “serious offenses”). I
cannot imagine what principle could possibly justify this
limitation, and the Court does not attempt to suggest any.
If one believes that DNA will “identify” someone arrested
for assault, he must believe that it will “identify” someone
arrested for a traffic offense. This Court does not base its
judgments on senseless distinctions. At the end of the
day, logic will out. When there comes before us the taking
of DNA from an arrestee for a traffic violation, the Court
will predictably (and quite rightly) say, “We can find no
significant difference between this case and King.” Make
no mistake about it: As an entirely predictable conse-
quence of today’s decision, your DNA can be taken and
entered into a national DNA database if you are ever
arrested, rightly or wrongly, and for whatever reason.
   The most regrettable aspect of the suspicionless search
18                     MARYLAND v. KING

                        SCALIA, J., dissenting

that occurred here is that it proved to be quite unneces-
sary. All parties concede that it would have been entirely
permissible, as far as the Fourth Amendment is con-
cerned, for Maryland to take a sample of King’s DNA as a
consequence of his conviction for second-degree assault.
So the ironic result of the Court’s error is this: The only
arrestees to whom the outcome here will ever make a
difference are those who have been acquitted of the crime
of arrest (so that their DNA could not have been taken
upon conviction). In other words, this Act manages to
burden uniquely the sole group for whom the Fourth
Amendment’s protections ought to be most jealously
guarded: people who are innocent of the State’s accusations.
   Today’s judgment will, to be sure, have the beneficial
effect of solving more crimes; then again, so would the
taking of DNA samples from anyone who flies on an air-
plane (surely the Transportation Security Administration
needs to know the “identity” of the flying public), applies
for a driver’s license, or attends a public school. Perhaps
the construction of such a genetic panopticon is wise. But
I doubt that the proud men who wrote the charter of our
liberties would have been so eager to open their mouths
for royal inspection.
   I therefore dissent, and hope that today’s incursion upon
the Fourth Amendment, like an earlier one,6 will some day
be repudiated.




——————
  6 Compare, New York v. Belton, 453 U. S. 454 (1981) (suspicionless

search of a car permitted upon arrest of the driver), with Arizona v.
Gant, 556 U. S. 332 (2009) (on second thought, no).